 ILWU, LOCAL 13541InternationalLongshoremen'sandWarehousemen'sUnion;Local 13,International Longshoremen's andWarehousemen's Union;and Local 63,InternationalLongshoremen's and Warehousemen'sUnionandCaliforniaCartageCompany,Inc.Case21-CD-298December13, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERKENNEDY ANDPENELLOUpon a charge filed on June 30, 1971, by CaliforniaCartage Company, Inc., hereafter Employer, and dulyserved on the International Longshoremen's and Ware-housemen'sUnion; Local 13, International Long-shoremen's and Warehousemen's Union; and Local 63,InternationalLongshoremen's and Warehousemen'sUnion, hereafter collectively referred to as Respond-ents, the Regional Director for Region 21 of the Na-tional Labor Relations Board issued a complaint andnotice of hearing on April 25, 1974, alleging that Re-spondents had engaged in and were engaging in unfairlabor practice affecting commerce within the meaningof Section 8(b)(4)(i) and (ii)(D) and Section 2(6) and (7)of the National Labor Relations Act, as amended. Co-pies of the charge, complaint, and notice of hearingwere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that during June 1971, Re-spondents violated Section 8(b)(4)(D) of the Act byorally and in writing instructing, ordering, and appeal-ing to employees employed by the Los Angeles Con-tainer Terminal Company, Inc., hereafter LACT, andother persons, not to handle or work on any shippingcontainers stuffed or to be unstuffed by the Employerwhich were handled through the ports of Los Angelesand Long Beach, California, and thereby threatened,coerced, and restrained LACT, and other persons, allin furtherance of a joint plan to create a boycott ofshipping containers stuffed or to be unstuffed by theEmployer, with an object of forcing Employer, andother persons, to assign the stuffing and unstuffingwork to employees who were members of or repre-sented by Respondents, which resulted in LACT andother persons' employees refusing to accept delivery of,permit pickup of, or otherwise handle or work on ship-ping containers stuffed or to be unstuffed by Employer.The complaint further alleges that Respondents failedand refused to abide by the Board's Decision andDetermination of Dispute' in the underlying 10(k)proceeding, which awarded the disputed work to em-ployee-members of or represented by Local 692, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemenandHelpersofAmerica,hereafterTeamsters, and have continued to demand that Em-ployer and other persons assign the disputed work toemployees who are members of or are represented byRespondents. Thereafter, on May 1, 1974, Respond-ents filed an answer to the complaint, admitting in partand denying in part the allegations of the complaint.On June 10, 1974, counsel for the General Counselfiled with the Board a Motion for Summary Judgment,attachingexhibitsand the decisions in Cases21-CD-298,2 21-CC-1326, and 21-CE-102, -109,-111, -112, and -116,3 and requesting that the Boardtake official notice of all relevant documents and factstherein. In his motion, the General Counsel submitsthat the Board has previously considered the identicalconduct by the same parties in these cases, and that theRespondents' 8(b)(4)(D) objective may also be inferredfrom Respondents' conduct as found therein. He fur-ther contends that Respondents' failure and refusal tocomply with the Board's 10(k) award constitutes a vio-lation of Section 8(b)(4)(i) and (ii)(D) of the Act. OnJune 27, 1974, the Board issued an order transferringthe proceedings before it and a Notice To Show Causewhy the General Counsel's motion should not begranted.On July 10, 1974, Respondents filed a response to theNotice To Show Cause and an answer to the Motion forSummary Judgment, setting forth arguments in opposi-tion to the motion, and suggesting alternative resolu-tions thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, and therecord in the cases set forth above, the Board makes thefollowing:Ruling on theMotion for SummaryJudgmentReview of all the records, including those of theunderlying 10(k) proceeding and the companion CCand CE cases, indicates that following consolidation ofthree 8(b)(4)(D) charges a hearing was held pursuantto Section 10(k) of the Act. On February 11, 1974, theBoard issued a Decision and Determination of Disputefinding,inter alia,that there was a jurisdictional dis-pute between Respondents and the Teamsters, and thatInternational Longshoremen's and Warehousemen'sUnion, et al (Cali-fornia Cartage Company, Inc),208 NLRB 985 (1974)2Ibid3 International Longshoremen's and Warehousemen's Union, eta! (Cali-fornia Cartage Company, Inc),208 NLRB 993 (1974)215 NLRB No. 99 542DECISIONSOF NATIONALLABOR RELATIONS BOARDthere was reasonable cause to believe the Respondentshad sought to resolve the dispute by means proscribedby Section 8(b)(4)(D) of the Act. In pertinent part, theBoard awarded to the Employer's employees repre-sented by or members of the Teamsters the disputedwork of stuffing and unstuffing containers at the Em-ployer's location which were handled through the portsof Los Angeles and Long Beach, California, and foundthat Respondents were not entitled to secure such workthrough means proscribed by Section 8(b)(4)(D) of theAct. The Board further ordered Respondents to notifytheRegionalDirector in writing, within 10 days,whether or not they would comply with this award.Thereafter, allegedly not having been so notified, theRegional Director issued the instant complaint.In its answer to the complaint and response to theNotice To Show Cause, Respondents contend, in sub-stance, (1) that transferring the proceedings before theBoard without allowing them to respond to the Motionfor Summary Judgment denied them due process andviolated the Administrative Procedure Act, (2) that theBoard should deny the General Counsel's request thatofficial notice be taken of "all relevant documents andfacts" of the underlying cases, as this would not permitthem to adequately respond to such "documents andfacts"without being advised specifically which such"documents and facts" are relied on by the Board inruling on this motion, (3) that the denials in their an-swer to the complaint raise questions of fact whichpreclude granting the Motion for Summary Judgment,and require a hearing, and (4) that their oral and nowwritten statements of an intent to comply with the10(k) award render this proceeding moot.With regard to (1), the proceedings were transferredbefore the Board to avoid unnecessary delay and toeffectuate the policies of the Act, as provided for in theBoard's Rules and Regulations.'Contrary to Re-spondents' view, neither the Board's Rules and Regula-tions, the Administrative Procedure Act, nor constitu-tional due process automatically mandate that theinstant proceeding be heard and determined by an Ad-ministrative Law Judge rather than the Board.' Re-spondents were not precluded from opposing the mo-tion, and indeed have done so by their response to theNotice To Show Cause which was issued by the Boardfor the purpose of soliciting the positions of the parties.Respondents have thus been afforded a proper forumin which to be heard and, accordingly, we find no meritin this contention.Sec 102 50 of the Board's Rules and Regulations, Series 8, as amended5 SeeLocal Union No. 3, International Brotherhood ofElectrical Workers,AFL-CIO (Mansfield Contracting Corporation),206 NLRB 423 (1973),Bricklayers,Masons and Plasterers International Union of America vNLRB,475 F 2d 1316 (C A D C, 1973), enforcingBricklayers, StoneMasons, Marble Masons, Tile Setters and Terrazzo Workers Local Union NoI of Tennessee (Shelby Marble & Tile Co),188 NLRB 148 (1971)Concerning our taking official notice of "all the rele-vant documents and facts" in the underlying cases citedabove, we find Respondents' objections in this regardto be unfounded, since our taking notice of such re-cords from our prior cases involving the same partiesand reliance thereon is well settled.6With regard to (3), Respondents deny the allegationsof their having engaged in and continuing to engage inconduct proscribed by Section 8(b)(4)(i) and (ii)(D) ofthe Act, and argue that a hearing is required. However,in the companion CC and CE cases,' we found,interalia,on essentially undisputed facts, that Respondentshad, by letters and publications distributed to its mem-bers, instructed them, in substance, that containers thathad not been stuffed or would not be unstuffed bymembers of Respondents were not to be loaded or un-loaded upon ships, and that, pursuant to this instruc-tion,Respondents'members and represented em-ployees had refused to load and unload such containersincluding those stuffed or to be unstuffed by theEmployer.' By this conduct, we found that Respond-ents had induced and encouraged employees of thePacificMaritime Association (PMA), in the course oftheir employment, to refuse to handle containersstuffed by the Employer, with an object of forcingPMA member companies to cease doing business withthe Employer, thereby bringing pressure to bear on theEmployer to displace its own employees engaged instuffing and/or unstuffing containers at its containerfreight station with Respondents' members. That litiga-tion, at which all parties were given full opportunity topresent evidence and litigate the issues, involved thesame parties as are involved herein, and dealt withidentical conduct as is herein alleged. As such, underprinciples of collateral estoppel, our previous findingsconcerning Respondents' conduct are controlling inthis proceeding,' and it is clear on its face that thisconduct also establishes the existence of the proscribed8(b)(4)(D) objective.Accordingly,Respondents areprecluded from introducing evidence on these issues,which it fully litigated in the companion cases, and nohearing is necessary to establish the conduct. 10We now consider Respondents' fourth and final con-6Mansfield Contracting Corporation, supra7208 NLRB 9938We note that Respondents stipulated to the letters, publication, anddistribution to members, and the Administrative Law Judge found Respond-ents' refusal to load and/or unload non-Respondents' stuffed or to be un-stuffed containers pursuant to these instructions 208 NLRB 993 (ALJD,111, b, 4) The Board adopted this finding9Local Union No 3, International Brotherhood of Electrical Workers,AFL-CIO (New York Telephone Company),197 NLRB 866, 867 (1972)10 Respondents also deny (a) service of process and proof of jurisdiction,(b) membership of Employer's employees in the Teamsters, (c) the existenceof a jurisdictional dispute, and (d) the existence of substantial evidence tosupport the Board's 10(k) decision These issues were raised and litigatedin the 10(k) determination and may not be relitigated hereinShelby Marble& Tile Co, supra ILWU, LOCAL 13tention that this proceeding is rendered moot by theirstatements of an intent to comply. Respondents allegein their response to the Notice To Show Cause that theyorally advised the Regional Director shortly after the10(k) award of their past and contemplated future com-pliance with the award, but declined to so state inwriting so as not to jeopardize appellate court reviewof the companion CC and CE cases. Respondents nowstate in their written response that they intend to com-ply with the award, as they understand it, but reservethe right to change or modify this position upon noticeto the Board.We consider neither the alleged oral nor the belatedwritten statements sufficient to render this proceedingmoot. Compliance with a 10(k) award requires a good-faith intent by the particular respondent to accept andabide by the award, including the performance of sub-stantially the same acts as are required for a showingthat it was intending to comply with a remedial orderby the Board." This showing of good faith includes,inter alia,a timely and unequivocal written statementto the Regional Director of such an intent, as is re-quired by the 10(k) award.12 Clearly, Respondents' al-leged oral statement does not meet this showing whenthe 10(k) award specifically requires a written state-ment. The belated written statement, given some 6months after the award, does not express a clear will-ingness to abide by the 10(k) award but, rather, injectsthe uncertain element of Respondents' understandingof the award, and reserves the right to alter even thisequivocal position upon a change of circumstances inthe future. We do not view the oral or the untimely andequivocal written statements as manifesting the requi-site good-faith intent to comply with the award herein,and accordingly infer that Respondents do not enter-tain such a good-faith intent. In these circumstances,we conclude that this proceeding is not rendered moot.We have found that Respondents have engaged inconduct proscribed by Section 8(b)(4)(i) and (ii)(D) ofthe Act, and have continued to engage in such conductby not complying with the Board's 10(k) award. Wehave also found that Respondents' other contentions inopposition to this motion are without merit, and, ac-cordingly, we shall grant the General Counsel's Motionfor Summary Judgment.Upon the entire record in this proceeding, the Boardmakes the following:Local 595, International Association of Bridge, Structural and Orna-mental Iron Workers, AFL (Bechtel Corporation),112 NLRB 812 (1955),United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, LocalNo.433(Lippert Brick Contracting, Inc), 207NLRB 63 (1973)12Local 568, InternationalAssociationof Bridge, Structural and Orna-mentalIronWorkers,AFL-CIO (DickersonStructuralConcreteCorporation),204 NLRB 59 (1973)FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER543California Cartage Company, Inc., is now, and hasbeen at all times material hereto, a corporation engagedin the transportation of freight by motor truck, and inthe operation of warehouses, storage yards, and a con-tainer freight station in Wilmington, California. In thecourse and conduct of its business operations, Cali-fornia Cartage annually receives gross revenues in ex-cess of $50,000 from the transportation of freight origi-nating outside the State of California.We find, on the basis of the foregoing, that CaliforniaCartage is, and has been at all times material hereto, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11THE LABOR ORGANIZATIONS INVOLVEDInternational Longshoremen's and Warehousemen'sUnion; Local 13, International Longshoremen's andWarehousemen's Union; Local 63, International Long-shoremen's and Warehousemen's Union; and Local692, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, are la-bor organizations within the meaning of Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICESA. Background and Factsof theDisputeAt all times material hereto,Respondents and Cali-fornia Cartage have had a jurisdictional dispute con-cerning the work of stuffing and unstuffing containerswhich are handled through the Ports of Los Angelesand Long Beach at California Cartage'sWilmington,California,container freight station.Since on or aboutJune 14,1971, Respondents,in furtherance of said ju-risdictional dispute, and as part of a joint plan to insti-tute a boycott of shipping containers,other than ship-pers loads, which were stuffed or to be unstuffed byCalifornia Cartage,orally and in writing instructed,ordered, and appealed to individuals employed byLACT,and other persons,not to handle or work onany shipping containers transported,or to be tran-sported by various shipping lines, which were stuffed orto be unstuffed by California Cartage,and therebythreatened, coerced,and restrainedLACTand' otherpersons.As a consequence,individuals employed byLACT and otherpersons refused to accept delivery of,permit pickup of, or otherwise handle or work on ship-ping containers stuffed or to be unstuffed by CaliforniaCartage. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Determinationof DisputeOn February 11, 1974, the Board issued its 10(k)award, assigning the work of stuffing and unstuffingcontainers at California Cartage to employees repre-sented by or members of the Teamsters. The Board alsofound,inter alia,that the Respondents were not enti-tled to force or require California Cartage to assignsuch work to members of the Respondents or to em-ployees they represent by means proscribed by Section8(b)(4)(D) of the Act.C. Respondents' Refusal To ComplySince on or about March 13, 1974, Respondents haverefused and continue to refuse to comply with theabove-mentioned Decision and Determination of Dis-pute by failing and refusing to notify the Regional Di-rector for Region 21, in writing, within 10 days, of theirintent to comply therewith, and have continued to de-mand the disputed work.On the basis of the foregoing, and the entire recordin this proceeding,we find that Respondents'refusal tocomply with the Decision and Determination of Dis-pute and continuing to demand the disputed work vi-olated Section 8(b)(4)(i) and (ii)(D) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III,above,occurring in'connection with the operations ofEmployer describedin sectionI,above, have a close,intimate,and substantial relationship to trade, traffic,and commerce among the several States,and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V THE REMEDYHaving found that Respondents have engaged in andare engaging in unfair labor practices affecting com-merce within the meaning of Section 8(b)(4)(i) and(ii)(D) of the Act, we shall order that they cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Board,upon the basisof the foregoing facts, andthe entire record,makes the following:CONCLUSIONS OF LAW1.California Cartage Company, Inc., is anemployerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalLongshoremen'sandWare-housemen'sUnion; Local 13, International Long-shoremen's and Warehousemen'sUnion;Local 63, In-ternationalLongshoremen'sandWarehousemen'sUnion; and Local 692,InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, are labor organizations within the meaning ofSection 2(5) of the Act.3.Respondents have violated and are violating Sec-tion 8(b)(4)(i) and (ii)(D) of the Act by failing andrefusing to comply with the Board'sDecision andDetermination of Dispute and by continuing to de-mand the disputed work,thereby threatening and co-ercing and restrainingLACT and otherpersons andinducing and encouraging any individual employed bythem to cease performing the disputed work with anobject of forcing or requiring the Employerto assignwork of stuffing and unstuffing containers to employeesrepresented by Respondents by means proscribed bySection 8(b)(4)(D) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.ORDERPursuant to the provisions of Section 10(c) of theNational Labor RelationsAct, asamended,the Na-tionalLaborRelationsBoard hereby orders thatRespondents,InternationalLongshoremen's andWarehousemen'sUnion; Local 13,InternationalLongshoremen's and Warehousemen'sUnion;'and Lo-cal63,InternationalLongshoremen'sandWare-housemen'sUnion,their officers,agents, and represen-tatives, shall:1.Cease and desist from refusing to comply with theBoard'sDecision and Determination of Dispute, andfrom threatening,coercing,or restrainingLos AngelesContainerTerminal Co.,Inc., or any other person en-gaged in commerce or in an industry affecting com-merce,and from inducing and encouraging any in-dividuals employed by them to cease performing thedisputed work,where an object thereof is to force orrequire California Cartage Company,Inc., or any otherperson,to assign the work of stuffing or unstuffingcontainers to employees represented by or members ofRespondents rather than to employees represented byor membersof Local 692, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.2.Take thefollowing affirmative action which theBoard finds will effectuate the policiesof the Act:(a) Post at their business offices and meeting hallcopies of the attached notice marked"Appendix.""13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to a(Continued) ILWU, LOCAL 13Copies of said notice, on forms provided by the Re-gional Director for Region 21, after being duly signedby Respondents'representatives,shall be posted by Re-spondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter,in conspicuous places,including all places where no-tices to members are customarily posted.Reasonablesteps shall be taken by Respondents to insure that saidnotices are not altered,defaced,or covered by anyother material.(b) Furnish the Regional Director for Region 21 withsigned copies of such notice for posting by the Em-ployer, if willing,in places where notices to employeesare customarily posted.(c)Notify theRegionalDirector for Region 21, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States Government545threaten, coerce, or restrain Los Angeles Con-tainer Terminal Company,Inc., or any other per-son engaged in commerce or an industry affectingcommerce,and from inducing and encouragingany individuals employed by them to cease per-forming the disputed work,where an objectthereof is to force or require California CartageCompany,Inc., or any other person,to assign thework of stuffing or unstuffing containers to em-ployees we represent or who are our members,rather than to employees who are represented byor who are members of Local 692,InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpersof America.INTERNATIONAL LONGSHOREMEN'SAND WAREHOUSEMEN'S UNIONLOCAL 13, INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'S UNIONLOCAL 63, INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'S UNIONWE WILL NOTrefuse to comply with the Board'sDecision and Determination of Dispute, and